Citation Nr: 0732441	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  03-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for residuals of a 
right thigh contusion due to auto accident.

3.  Entitlement to service connection for residuals of a left 
hip injury.

4.  Entitlement to service connection for residuals of a left 
wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1999 to 
May 2002.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision, in which the 
RO, in pertinent part, denied service connection for 
depression, a right thigh contusion due to an auto accident, 
a left hip injury, and a left wrist fracture.  The veteran 
filed a notice of disagreement (NOD) in March 2003, and the 
RO issued a statement of the case (SOC) in June 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2003.

In his August 2003 substantive appeal, the veteran requested 
a hearing before a Veterans Law Judge.  In April 2007, the 
veteran was notified that a hearing was scheduled for May 
2007; however, the veteran failed to appear to the hearing.

The Board's decision on the claims for service connection for 
residuals of a right thigh contusion and residuals of a left 
wrist fracture is set forth below.  The claims for service 
connection for residuals of a left hip injury and depression 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  Competent medical evidence does not establish that the 
veteran has any current residuals of a right thigh contusion 
or residuals of a left wrist fracture.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
thigh contusion and residuals of a left wrist fracture are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an August 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  Hence, the August 2002 letter meets 
the first three of Pelegrini's content of notice 
requirements.  While the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claims, the claims file reflects that the 
veteran has submitted evidence in support of his claims.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claims.  Accordingly, on these facts, the 
RO's omission is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  In 
addition, a March 2006 RO letter informed the appellant how 
disability evaluations and effective dates are assigned and 
the type of evidence that impacts those determinations.  
Further, the November 2006 supplemental SOC (SSOC) reflects 
readjudication of the claims after issuance of that letter.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claims, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, and post-service reports of VA 
examination and outpatient treatment records from the VA 
Medical Center (VAMC) in Columbia, South Carolina.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection for Residuals of a Right Thigh 
Contusion
and Residuals of a Left Wrist Fracture 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records indicate that in April 
2000, the veteran sought treatment because while running, he 
was hit by an automobile that was traveling five miles per 
hour.  He was hit on the right leg on the side.  The veteran 
did not fall after he was hit.  The diagnosis was thigh 
contusion, normal activity, no fracture.  Also, in April 
2000, the veteran sought emergency treatment for left wrist 
pain after trying to hold an object that fell.  He was noted 
to have had a history of a wrist fracture.  The current 
diagnosis was sprain of the left wrist.  An X-ray of the left 
wrist showed no evidence of fracture or dislocation.  A July 
2001 Report of Medical Examination reflects that the 
veteran's musculoskeletal system was normal.  

Post-service, on December 2002 VA examination, the veteran 
reported the injuries he received in service to his wrist and 
right thigh.  Regarding his wrist, he stated that he 
currently had no significant problems with his wrist and no 
significant pain.  Examination of the left wrist revealed no 
tenderness or swelling.  Diagnoses rendered were history of 
left wrist injury with out fracture and left groin injury 
secondary to being struck by a car in 1999.  A December 2002 
X-ray of the left wrist was revealed to be normal.  

After review of the evidence of record, the Board notes that 
the veteran has not been diagnosed with a right thigh or left 
wrist disability.  The Board notes that although diagnoses 
were rendered on December 2002 VA examination, the diagnoses 
of history of left wrist injury and left groin injury were 
based on the veteran's report and did not signify a chronic 
disability for which service connection can be granted.  
Further, the medical evidence is devoid of any post-service 
complaints, treatment, or diagnoses of a right thigh 
disability.  Hence, the Board finds that service connection 
for residuals of a right thigh contusion and residuals of a 
left wrist fracture is not warranted.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, there is no competent medical 
evidence establishing that the veteran has the disabilities 
for which service connection is sought, there can be no valid 
claim for service connection for those disability.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claims for service connection for residuals of a right 
thigh contusion and residuals of a left wrist fracture must 
be denied because the first essential criterion for a grant 
of service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he has residuals of a 
right thigh contusion and residuals of a left wrist fracture, 
these claims turn on a medical matter of a diagnosis.  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such matters.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
that reason, the veteran's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claims.

For all the foregoing reasons, the claims for service 
connection for residuals of a right thigh contusion and 
residuals of a left wrist fracture must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for residuals of a right thigh contusion 
due to auto accident is denied.

Service connection for residuals of left wrist fracture is 
denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for a left hip 
injury and depression is warranted.

Regarding the claim for service connection for depression, on 
January 2003 VA psychiatric examination, the veteran reported 
that while in the military, he was required to attend marital 
counseling for eight months because of difficulty with his 
wife.  In November 2003, the RO requested certain medical 
records from the National Personnel Records Center (NPRC); 
specifically, clinical records from the USAMEDDAC Wurzburg 
Germany Unit, dated from January 2000 to May 2002, that 
showed treatment for his depression or other mental health 
problems.  The response received was that the requested 
records had not been retired to the NPRC.  The Board notes 
that the RO did not subsequently request the clinical records 
directly from the Base Hospital in Wurzburg, Germany.  
Therefore, the Board finds that the RO should request the 
veteran's clinical records from the Base Hospital in 
Wurzburg, Germany that show any mental health treatment or 
marital counseling.

Regarding the claim for service connection for a left hip 
injury, an October 2001 service medical record indicates that 
the veteran stated that while running and playing football, 
he suddenly felt pain over his left groin/hip area and he 
heard something pop.  He had no history of hernia, but had a 
vasectomy in the past.  The diagnosis was pulled 
muscle/tendon of the left groin and hip.  An X-ray of the 
left hip was normal.

Post-service, on December 2002 VA examination, the veteran 
reported that his in-service injury healed, but he continued 
to have occasional pain in the groin area with increased 
activity such as prolonged walking.  Examination of the left 
hip revealed no tenderness or swelling.  The examiner 
reported the following in the assessment/plan: "Radiographs 
were ordered to look at any hip changes."  Indeed, a 
subsequent December 2002 X-ray of the left hip revealed a 
large area of heterotopic ossification extending from the 
supraacetabular portion of the iliac bone to the greater 
trochanter.  The hip joint was otherwise well maintained and 
there were no fractures or destructive lesions seen, but 
there was some periostitis at the lateral cortex of the right 
femoral shaft which might be post-traumatic as well.  

Although the veteran has not been diagnosed with a left hip 
disability on physical examination, the Board notes that the 
December 2002 X-ray of the left hip reveal positive findings 
of the left hip.  Indeed, the Board notes that periostitis is 
inflammation of the periosteum (connective tissue throughout 
the body), which is generally chronic and marked by 
tenderness and swelling of the bone and an aching pain.  
Dorland's Medical Illustrated Medical Dictionary, 30th 
Edition (2003).  Therefore, the Board finds that a new VA 
examination is necessary to determine whether the veteran has 
a current left hip disability and whether any such disability 
is related to service.  See 38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim 
(as the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the scheduled appointment(s) sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The Board notes 
that the veteran receives treatment at the VAMC in Columbia, 
South Carolina and the claims file currently includes 
outpatient treatment records from the Columbia VAMC dated up 
to August 2004.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
Columbia VAMC since August 2004, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims 
remaining on appeal.  After providing the appropriate notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Columbia 
VAMC all pertinent records of mental 
health treatment and treatment of the left 
hip from August 2004 to the present.  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  The RO should request the veteran's 
clinical records from the Base Hospital in 
Wurzburg, Germany specifically related to 
his treatment for depression or for 
marital counseling, for the period January 
2000 to May 2002.  If, after making 
reasonable efforts, the RO is unable to 
obtain any such records, the RO must 
specifically document what attempts were 
made to obtain the records.  The RO must 
notify the claimant of the specific 
records that it is unable to obtain and 
provide the appellant with an opportunity 
to respond.

3.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claims 
remaining on appeal.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo an 
orthopedic examination by a physician at an 
appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the individual designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (including 
conducting any radiographic studies), and 
all clinical findings should be reported 
in detail.  The examiner should set forth 
all evaluation/examination findings, along 
with the rationale for any conclusions 
reached, in a printed (typewritten) 
report.

The examiner should indicate whether the 
veteran currently suffers from any current 
left hip disability.  If so, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
such disability is the result of injury or 
disease incurred or aggravated in service.  

6.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility.  

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims remaining on appeal 
in light of all evidence of record and legal 
authority.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


